                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA

                            * * * * * * * * * * * * * * * * * *

Travis Zumwalt
                        Plaintiff,

       vs.                                                       ORDER ADOPTING
                                                          REPORT AND RECOMMENDATION
Advanced Marketing & Processing, Inc.
d/b/a Protect My Car,

                        Defendant.                                Civil No. 19-2194 (PJS/LIB)

                            * * * * * * * * * * * * * * * * * *

       Based upon the Report and Recommendation of United States Magistrate Judge Leo I.

Brisbois, and after an independent review of the files, records and proceedings in the above-entitled

matter, IT IS ORDERED:

       1. Defendant’s Motion to Dismiss, [Docket No. 9], is GRANTED in part and DENIED

             in part; and

       2. Plaintiff’s Complaint, [Docket No. 1-1], is DISMISSED without prejudice.

       3. Let Judgment be entered accordingly.



DATED: 12/6/19                                        s/Patrick J. Schiltz____________________
At Minneapolis, Minnesota                             Patrick J. Schiltz, Judge
                                                      United States District Court
